Kinsey, O. J.
The third section of the act of June last extends not only to issues hereafter to be joined, but embraces in its very terms “ every issue which hath been or shall be joined,” and it expressly directs the trial to be had in the proper' county, unless the Supreme Court shall think proper to order a trial at bar. This power, however, *417is expressly limited to actions in whicli “ the property or matter in dispute shall be of the value of three thousand dollars.” The language of the act is preciso and imperative, and we cannot allow a dispensation from its provisions in any case.
Rule refused.